
	
		II
		Calendar No. 654
		110th CONGRESS
		2d Session
		S. 1940
		[Report No. 110–302]
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To reauthorize the Rio Puerco Watershed Management
		  Program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rio Puerco Watershed Management
			 Program Reauthorization Act.
		2.Rio Puerco
			 Watershed Management Program
			(a)Rio Puerco
			 Management CommitteeSection 401(b)(2) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4147) is
			 amended—
				(1)by redesignating
			 subparagraphs (I) through (N) as subparagraphs (J) through (O), respectively;
			 and
				(2)by inserting after
			 subparagraph (H) the following:
					
						(I)the Environmental
				Protection
				Agency;
						.
				(a)Rio Puerco Management
			 CommitteeSection 401(b) of the Omnibus Parks and Public Lands
			 Management Act of 1996 (Public Law 104–333; 110 Stat. 4147) is amended—
				(1)in paragraph (2)—
					(A)by redesignating
			 subparagraphs (I) through (N) as subparagraphs (J) through (O), respectively;
			 and
					(B)by inserting after
			 subparagraph (H) the following:
						
							(I)the Environmental
				Protection Agency;
							;
				and
					(2)in paragraph (4), by
			 striking enactment of this Act and inserting enactment of
			 the Rio Puerco Watershed Management Program Reauthorization Act.
				(b)Authorization
			 of appropriationsSection 401(e) of the Omnibus Parks and Public
			 Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148) is amended by
			 striking enactment of this Act and inserting enactment of
			 the Rio Puerco Watershed Management Program Reauthorization Act.
			
	
		April 10, 2008
		Reported with an amendment
	
